United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3756
                         ___________________________

                                  Steven E. Hill

                                      Plaintiff - Appellant

                                         v.

                               C V Rivera, Warden

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: September 27, 2019
                             Filed: December 23, 2020
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      The district court1 dismissed Steven E. Hill’s habeas corpus petition under 28
U.S.C. § 2241. See Hill v. Rivera, 2018 WL 6182637, at *4 (E.D. Ark. Nov. 27,
2018). He appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, now retired.
       In 2012, Hill, then a Sergeant in the United States Army, was convicted after
trial by general court-martial of a rape committed in 1998. At the time of his
conviction and direct appeals, there was no statute of limitations for prosecution of
rape under the Uniform Code of Military Justice (UCMJ). See, e.g., United States
v. Stebbins, 61 M.J. 366, 369 (C.A.A.F. 2005); Willenbring v. Neurauter, 48 M.J.
152, 180 (C.A.A.F. 1998). In 2018, the Court of Appeals for the Armed Forces held
for the first time that a five-year statute of limitations applied to rape. See United
States v. Mangahas, 77 M.J. 220, 222-24 (C.A.A.F. 2018).

      Hill appealed to this court, arguing the new five-year statute of limitations
applied retroactively to invalidate his conviction. See Hill v. Rivera, 724 Fed. Appx.
511, 511-12 (8th Cir. 2018). This court remanded to the district court to consider
the applicable statute of limitations in light of Mangahas. Id. at 512. The district
court dismissed the habeas petition, ruling Mangahas inapplicable. Hill, 2018 WL
6182637, at *1. Hill again appeals.

       This month, in United States v. Briggs, the United States Supreme Court
abrogated Mangahas, thus voiding the premise of Hill’s appeal. See United States
v. Briggs, 2020 WL 7250099, at *2 (U.S. Dec. 10, 2020) (holding there is no statute
of limitations under the UCMJ for rapes committed between 1986 and 2006).

      Hill’s conviction was not untimely.

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -2-